IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. PD-1360-18



                             JOSHUA JACOBS, Appellant

                                             v.

                                THE STATE OF TEXAS



         ON THE STATE’S PETITION FOR DISCRETIONARY REVIEW
                 FROM THE SIXTH COURT OF APPEALS
                           BOWIE COUNTY



       Per curiam.

                                      OPINION


       Appellant was convicted of aggravated sexual assault of a child and, pursuant to Texas

Penal Code § 12.42(c)(2)(A)(i) and (B)(v), sentenced to life in prison. He appealed, arguing

that the Louisiana conviction used to enhance his punishment was not “substantially similar”

to the elements of a Texas offense, as required by the statute.
                                                                                JACOBS - 2


        The Court of Appeals applied the two-pronged test from Prudholm v. State, 333
S.W.3d 590 (Tex. Crim. App. 2011), and Anderson v. State, 394 S.W.3d 531 (Tex. Crim.

App. 2013), to conclude that the two statutes were not “substantially similar.” Jacobs v.

State, 565 S.W.3d 87 (Tex. App. – Texarkana 2018, pet. granted). It therefore reversed the

trial court’s judgment on punishment and remanded for a new punishment hearing. Id.

        The State has filed a petition for discretionary review of this decision. We recently

abandoned the second prong of the Prudholm/Anderson test in Fisk v. State, No. PD-1360-

17, 2019 Tex. Crim. App. LEXIS 541 (Tex. Crim. App. June 5, 2019).

        The Court of Appeals in the instant case did not have the benefit of our opinion in

Fisk.   Accordingly, we grant the State’s petition for discretionary review, vacate the

judgment of the Court of Appeals, and remand this case to the Court of Appeals in light of

our opinion in Fisk.


DATE DELIVERED: July 24, 2019

PUBLISH